OPINION — AG — ** LEGISLATION — COMPLIANCE WITH ARTICLE V, SECTION 57 OKLAHOMA CONSTITUTION — ONE SUBJECT IN TITLE ** SECT. 4 AND SECT. 5 OF SENATE BILL NO. 621, ENACTED BY THE SECOND REGULAR SESSION OF THE THE THIRTY FIFTH LEGISLATURE ARE CONSTITUTIONAL AS THE TITLE OF THE ACT COMPLIES WITH ARTICLE V, SECTION 5 OF THE OKLAHOMA CONSTITUTION. (UNCLASSIFIED SERVICE OF THE STATE, POSITIONS AND PERSONNEL, MEDICAL DOCTORS, PUBLIC ACCOUNTANTS) CITE: 74 O.S. 1971 803.5 [74-803.5], 74 O.S. 1975 Supp., 3601 [74-3601], 74 O.S. 1975 Supp., 3602 [74-3602], 74 O.S. 1975 Supp., 3603 [74-3603] (J. ANGELA ABLES)